Citation Nr: 0211454	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to April 1989.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of symptomatology that is pronounced in degree 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to site of diseased 
disc, with little intermittent relief.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for the 
veteran's degenerative joint disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2001).  38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5293 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 1999 letter and rating decision of the evidence 
needed to substantiate her claim, and she was provided an 
opportunity to submit such evidence.  Moreover, in a January 
2000 statement of the case and a supplemental statement of 
the case issued in August 2000, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed her of the reasons why her claim had been denied, 
and provided her additional opportunities to present evidence 
and argument in support of her claim.  The Board finds that 
the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate her claim for 
service connection.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  A VA neurological 
evaluation has been obtained and the veteran was provided 
with two VA examinations for spinal disorders.  The Board 
notes that a September 1998 letter from the Social Security 
Administration (SSA) indicates that the veteran has been 
receiving disability benefits.  In June 1999 statement, the 
veteran asserted that she had visited several physicians for 
her "worsening back condition" after she applied for SSA 
benefits in 1995.  The Board finds that those records are not 
necessary in adjudicating the veteran's claim as her current 
level of disability is of primary concern and she has been 
afforded two VA examinations for spinal disorders since her 
April 1999 claim for an increased rating evaluation.  In this 
regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20 (2001); see 38 C.F.R. 
§ 4.27 (2001) (providing specific means of listing diagnostic 
code for unlisted disease or injury).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  According to VA's General Counsel, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is rated under Diagnostic Code 5293.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Pursuant to the provisions of Diagnostic Code 5293, a 60 
percent rating is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Codes 5292 (for limitation 
of lumbar motion) and 5295 (for lumbosacral strain).  Thus, 
those codes provide no basis for increase in this case.  In 
addition to the 60 percent rating available for pronounced 
intervertebral disc syndrome, higher ratings are also 
possible for low back disability where there is unfavorable 
ankylosis of the lumbosacral spine, which would warrant a 50 
percent rating under Diagnostic Code 5289 or where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable or unfavorable angle which would warrant 60 and 100 
percent ratings, respectively, under Diagnostic Code 5286.  
See 38 C.F.R. § 4.71a (2001).  However, the evidence of 
record does not demonstrate unfavorable or complete ankylosis 
of the spine.  

The Board notes that the veteran's service-connected low back 
disability has been characterized as degenerative joint 
disease of the lumbar spine.  However, there is ample 
evidence that the veteran also has degenerative disc disease 
of the lumbar spine, and the RO clearly considered 
manifestation of both degenerative joint disease and 
degenerative disc disease in evaluating this claim as 
evidenced by the characterization of the issue and 
discussions contained in the April 1999 rating decision, and 
in the January 2000 statement of the case.   The Board notes 
further, that in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.  In any event, 
the Board is not precluded from consideration of whether an 
increased rating is in order pursuant to the provisions of 
Diagnostic Code 5293.

The Board also notes that the provisions of Diagnostic Code 
5293 have been amended.  However, the amended statute becomes 
effective on September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (2002).  Thus, the revised version is not for 
consideration at this time.  

As stated previously in this decision, the veteran is 
currently awarded a 40 percent disability rating for her 
service-connected degenerative joint disease of the lumbar 
spine.  She now contends that her disorder is more disabling 
than currently evaluated, and she has appealed for an 
increased rating.  

The veteran was provided with a VA examination for spinal 
disorders in February 1999.  She stated that she wore a back 
brace five days per week and received no definitive treatment 
or medications for her spinal disability.  She complained of 
a fairly constant "ache" in her lower back that had been 
aggravated by bending, lifting, and sitting for more than one 
hour.  She reported pain running down both legs that was 
worse on her right side than on her left.  An associated 
numbness and progressive weakness in both legs was also 
reported.  She denied bowel or bladder incontinence.  Upon 
examination, the examiner observed that the veteran tended to 
splint her back when she moved about the room, though she did 
not appear to be in severe pain while climbing on or off the 
examination table.  No scoliosis, spasm, or tenderness was 
found.  The veteran complained of pain on attempted flexion 
beyond 90 degrees, extension beyond 15 degrees, or lateral 
bending to either side beyond 30 degrees.  She had normal 
heel-toe walking and negative straight leg raising.  Her deep 
tendon reflexes were 2+ overall.  Ultimately, the examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine.  The examiner concluded that there had been no 
change in the veteran's overall back condition since 1997 
based on objective X-ray and physical findings.  

A February 1999 MRI of the lumbar spine was conducted.  A 
June 1997 MRI was reviewed in conjunction with the 
examination.  The veteran's clinical history reported that 
she had degenerative arthritis and a bulging disc.  The MRI 
showed segmentation anomaly with a sixth lumbar vertebra, 
degenerative disc disease at the L4-L5 and L6-S1 levels, and 
a decrease of the disc signal intensities.  The examiner 
concluded that there had been no significant change since the 
June 1997 MRI.  

In a March 1999 statement, S.S.P asserted that she had been a 
neighbor of the veteran since 1995 and had seen her on a 
fairly regular basis.  She indicated that since she had known 
the veteran, she observed a decrease in her physical 
activities and had seen her suffer from pain, fatigue, and 
stiffness in her legs and back.  She recalled one instance in 
which the veteran fell and stated that her legs "just gave 
way."  S.S.P. asserted that the veteran has had to limit her 
lifestyle and curtail the activities she would normally 
participate in.  

A March 1999 statement from K.T. is of record.  K.T. recalled 
that the veteran fell while helping her move and had to sit 
for approximately 30 minutes.  She noted that the veteran was 
weak and shook for two hours following the incident.  K.T. 
asserted that she had seen the veteran fall on three 
occasions.  

In a March 1999 letter, the veteran stated that she had worn 
a back brace regularly since 1991.  She reported that in 
1997, her legs gave out on her and took 15 minutes to regain 
strength and sensation.  She also asserted that her back pain 
was constant and that she suffered from brief, intermittent 
spasms.  Finally, she reported having difficulty putting on 
her shoes and experienced pain while driving.  

In December 1999, the veteran underwent a VA neurological 
evaluation.  She reported having numbness behind the knees 
that had worsened over time.  She asserted that overexertion 
led to a sudden loss of power in her legs and caused her to 
fall, with such an episode requiring 10-20 minutes to 
recover.  She also stated that the anterior portion of her 
thighs were in continual pain.  The veteran stated that she 
had numbness and pain radiating down her left buttocks to the 
lateral aspect of her left thigh, to the dorsum of the foot.  
The veteran also indicated that driving long distances or 
performing other activities exacerbated the pain.  She denied 
bladder or bowel dysfunction.  Upon examination, the veteran 
was observed to have a slow and unsteady gait.  Her heel, toe 
and tandem were fair, but she walked with assistance.  She 
showed some paraspinal muscle spasm, more on the left than 
the right, and tenderness was found to percussion over the 
low thoracic spine and mid-lumbar regions.  Straight leg 
raising in the supine position led to pain in the hips and 
sacrum on the right and pain in the posterior aspect of the 
thigh, hip and back on the left.  Sensation was decreased to 
pinprick over the lateral aspects of both thighs and the 
medial aspects of both calves.  The veteran was diagnosed 
with lumbosacral radiculopathies, though the levels were 
unclear; lateral cutaneous neuropathies; and possible 
superficial peroneal neuropathy.  She was prescribed 
Carisoprodol and Darvocet.  

In a March 2000 statement, the veteran asserted that she 
suffered from stress incontinence.  She stated that she was 
in constant pain, her back swelled often, and her feet and 
legs cramped daily.  

An April 2000 MRI showed degenerative changes at L4, L5, and 
L6-S1.  The veteran's 1997 and 1999 MRIs were not reviewed in 
conjunction with the examination.  

The veteran was afforded a VA examination for spinal 
disorders in July 2000.  Her claims file was reviewed in 
conjunction with the examination.  The veteran asserted that 
her back disability had worsened between December 1999 and 
April 2000.  She reported that she wore a back brace five 
days per week, and occasionally used a walker when her back 
flared-up.  She also reported an recent episode in which she 
fell getting out of a car.  The veteran noted an increased 
stiffness with constant pain in her back, and episodes of 
sudden weakness in her legs following twisting or unusual 
movement.  She stated that the pain was fairly constant and 
radiated down both legs to the posterior thighs and down to 
the dorsum of the feet.  The veteran also asserted that in 
the prior 11/2 years she noticed increased urinary incontinence 
with pain and coughing.  Upon examination, the examiner found 
degenerative disc changes and degenerative joint disease 
changes of the lumbar back.  Sensory dullness was exhibited 
in the lower legs, though tendon reflexes were normal.  No 
scoliosis or lordosis was found.  Forward flexion was to 70 
degrees; extension backward was to 20 degrees; lateral 
forward was to 20 degrees; and rotation was to 30 degrees.  
The examiner noted that all movements were slow and 
deliberate with some pain and stiffness.  The examiner opined 
that some progression of the veteran's degenerative joint 
disease of the lower back with resultant urinary incontinence 
and numbness was found.  In a subsequent addendum, the 
examiner stated that the veteran's urinary incontinence was 
due to pelvic nerve involvement that appeared to be related 
to her back complaints.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 60 percent disability rating.  The 
evidence shows that the veteran's spinal disorder exhibits 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain.  Although no absent ankle jerk was 
reported, the veteran has demonstrated pain, muscle spasm, 
and sensory neuropathy, and with little intermittent relief.  
The February 1999 VA examiner found that the veteran had 
severe pain with movement of the lower back.  Her range of 
motion has been demonstrated to be limited, and pain and 
stiffness has been noted with all movements on most recent 
examination in 2000.  A February 1999 MRI revealed 
degenerative disc disease at the L4-L5 and L6-S1 levels.  At 
her December 1999 VA neurological evaluation, the veteran 
reported numbness and pain in her buttocks and legs.  She 
also indicated that driving long distances or performing 
other activities exacerbated the pain.  The examiner found 
that she exhibited some paraspinal spasm and tenderness, 
positive straight leg raising, and decreased sensation in the 
lower extremities; she was diagnosed as having lumbosacral 
radiculopathies.  Finally, at her July 2000 VA examination, 
the veteran stated that her back disability had worsened from 
December 1999 to April 2000 and she reported urinary 
incontinence.  She also maintained that her back was in 
constant pain and that she experienced episodes of sudden 
weakness in her legs following twisting or unusual movement 
in her back.  The examiner found decreased sensation in her 
lower legs and diagnosed degenerative joint disease of the 
lower back with resultant urinary incontinence and numbness.  

In addition to the above, the Board has also considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings 
in DeLuca, supra.  In this regard, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 60 percent evaluation under the 
provisions of Diagnostic Code 5293.  The benefit of the doubt 
is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
her spinal disorder.  Moreover, there is no evidence that the 
veteran's spinal disorder has resulted in any marked 
interference with her employment as to render impractical the 
application of the regular schedular standards.  The Board 
finds the regular schedular standards to be appropriate in 
this case.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outline in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for degenerative joint 
disease of the lumbar spine is granted subject to the laws 
and regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

